J-S56034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEONARD WEST                               :
                                               :
                       Appellant               :   No. 1124 EDA 2020

              Appeal from the PCRA Order Entered March 5, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011936-2009


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED: DECEMBER 29, 2020

        Leonard West (West) appeals from the March 5, 2020 order of the Court

of Common Pleas of Philadelphia County (PCRA court) dismissing his second

petition filed under the Post-Conviction Relief Act (PCRA).1       Because the

petition is untimely, we affirm.

        We briefly recount the procedural history of this case. On January 26,

2011, West, after a jury found him guilty of attempted murder and related

offenses, was sentenced to an aggregate term of 33.5 to 67 years’

imprisonment. On December 29, 2011, we affirmed the judgment of sentence

and on July 10, 2012, the Pennsylvania Supreme Court denied West’s petition

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S56034-20


for allowance of appeal. Commonwealth v. West, 40 A.3d 206 (Pa. Super.

2011) (unpublished memorandum), appeal denied, 48 A.3d 1249 (Pa. 2012).

      West filed his first timely pro se PCRA petition on August 9, 2012, and

the PCRA court appointed counsel. Counsel filed an amended petition raising,

among other issues, trial counsel’s ineffectiveness for failing to: (1) present

West’s girlfriend as an alibi witness; (2) file a post-verdict motion challenging

the weight of the evidence; (3) investigate the case and obtain expert

witnesses; and (4) properly represent West.          The PCRA court held an

evidentiary hearing relating to the alibi defense but ultimately denied the

petition.

      PCRA counsel timely appealed. Commonwealth v. West, 3823 EDA

2017, at *3-4 (Pa. Super. May 8, 2019) (unpublished memorandum). This

court held that counsel had properly preserved the alibi claim but found trial

counsel was not ineffective for failing to call West’s girlfriend as an alibi

witness.    Id. at *4-6.   We then held that PCRA counsel had waived all

remaining issues on appeal by failing to specifically list them in his Pa. R.A.P.

1925(b) statement. Id. at *7.

      Shortly after we affirmed the denial of his first PCRA petition, on June

9, 2019, West filed a second pro se petition, using the standard, fill-in-the-

blank form provided by the Pennsylvania Department of Corrections.            The

PCRA court then appointed current counsel who filed an amended petition

asserting that prior PCRA counsel was ineffective in filing a deficient Pa. R.A.P.


                                      -2-
J-S56034-20


1925(b) statement that led to the waiver of most of West’s claims on appeal.

Counsel did not plead any of the exceptions to the one-year jurisdictional time-

bar in the amended petition.2 The PCRA court issued a notice of intent to

dismiss the petition without a hearing under Pa.R.Crim.P. 907 and, after

receiving no response, dismissed the petition. West timely appealed and he

and the PCRA court have complied with Pa. R.A.P. 1925.

       Before considering the merits of the PCRA petition, we must first

determine whether the petition is timely in accordance with the PCRA’s

jurisdictional time-bar.3 “A PCRA petition, including a second and subsequent

petition, shall be filed within one year of the date the underlying judgment

becomes final.”      Commonwealth v. Graves, 197 A.3d 1182, 1185 (Pa.


____________________________________________


2 We note that West’s pro se form PCRA petition asserted that the petition was
timely under the exception to the jurisdictional time-bar for claims predicated
on facts that were unknown to the petitioner and could not have been
ascertained through the exercise of due diligence. See Pro Se PCRA Petition,
6/7/19, at 2 (citing 42 Pa.C.S. § 9545(b)(1)(ii)). However, in outlining his
claims in more detail, West only pled that he had been afforded ineffective
assistance of counsel when his first PCRA counsel filed a deficient Pa. R.A.P.
1925(b) statement in his PCRA appeal. Id. at 3, 8. Counsel did not raise this
argument in the amended petition in support of any exception to the time-
bar. For the reasons discussed infra, even if counsel had pled ineffective
assistance of counsel specifically as an exception to the jurisdictional time-
bar, we would conclude that the argument was meritless.

3 When reviewing the denial of a PCRA petition, we consider “whether the
PCRA court’s determination is supported by the record and free from legal
error.” Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)
(internal quotation marks and citation omitted). Whether a PCRA petition is
timely filed is a question of law over which our standard of review is de novo
and our scope of review is plenary. Commonwealth v. Taylor, 65 A.3d 462,
468 (Pa. Super. 2013) (citations omitted).

                                           -3-
J-S56034-20


Super. 2018) (citation omitted); see also 42 Pa.C.S. 9545(b)(1).               “[A]

judgment becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). Because the timeliness requirements of

the PCRA are jurisdictional, no court may consider the merits of an untimely

petition. Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa. 2020).

      West’s sentence became final in 2012 after our Supreme Court denied

his petition for allocatur and he declined to seek further review by the United

States Supreme Court. 42 Pa.C.S. § 9545(b)(3). Because he did not file the

instant petition until June 9, 2019, his petition is facially untimely and he must

plead and prove one of the exceptions to the PCRA’s timeliness requirements.

      There are three exceptions to the PCRA’s jurisdictional time-bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




                                      -4-
J-S56034-20


42 Pa.C.S. § 9545(b)(1)(i)-(iii). In addition, a PCRA petitioner must present

a claimed exception within one year of the date the claim could have been

presented. 42 Pa.C.S.A. § 9545(b)(2).

      As noted supra, West did not plead in his amended petition any of the

enumerated exceptions to the jurisdictional time-bar. He fails to do the same

in this appeal, opting instead to argue that the dismissal of his PCRA petition

as untimely violates his right to substantive and procedural due process. More

specifically, while acknowledging that our courts hold that ineffectiveness of

counsel will not excuse an otherwise untimely PCRA petition, West insists that

fundamental fairness mandates that we reach the merits of his claim of PCRA

counsel ineffectiveness. See West’s Brief at 15.

      It is well-settled that the PCRA’s jurisdictional time-bar is constitutional

and the time for filing a petition may only be extended through one of the

exceptions enumerated in the statute. Commonwealth v. Burton, 936 A.2d

521, 527 (Pa. Super. 2007); Commonwealth v. Cruz, 852 A.2d 287, 292

(Pa. 2004). “[T]he PCRA confers no authority upon this Court to fashion ad

hoc equitable exceptions to the PCRA time-bar in addition to those exceptions

expressly delineated in the Act.” Cruz, supra (quoting Commonwealth v.

Robinson, 807 A.2d 838, 845 (Pa. 2002) (internal quotations omitted)).

Thus, West’s bare assertions that the time-bar violates his right to substantive

and procedural due process are insufficient to overcome the jurisdictional

time-bar.


                                      -5-
J-S56034-20


      West asserts that his petition should be considered timely in the

interests   of   fundamental   fairness,   as   it   was   prior   PCRA   counsel’s

ineffectiveness that resulted in waiver of appellate issues in his first PCRA

petition. However, our Supreme Court has made it clear that “there is no

statutory exception to the PCRA time-bar applicable to claims alleging the

ineffectiveness of post-conviction counsel.” Commonwealth v. Robinson,

139 A.3d 178, 186 (Pa. 2016); see also Commonwealth v. Wharton, 886

A.2d 1120, 1127 (Pa. 2005) (“It is well settled that allegations of ineffective

assistance of counsel will not overcome the jurisdictional timeliness

requirements of the PCRA.”). This court has similarly rejected the argument

that the time-bar should not apply to a second or subsequent petition when a

petitioner seeks to challenge prior PCRA counsel’s effectiveness.             See

Commonwealth v. Laird, 201 A.3d 160, 162-163 (Pa. Super. 2018).

      Because West has not pled or proven the applicability of any of the

statutory timeliness exceptions, we conclude that his petition is untimely. As

neither the PCRA court nor this court has jurisdiction to consider the merits of

an untimely PCRA petition, we affirm the order dismissing the petition.

      Order affirmed.




                                      -6-
J-S56034-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/20




                          -7-